DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Abstract:  The abstract of the disclosure is objected to because it is longer than the 150 word limit and because the terminology used is excessively legalistic.  An abstract is to explain the invention in clear and understandable language, and not be a restatement of the claims.  Correction is required.  See MPEP § 608.01(b).
Use of Trademarks: The use of the terms Lely Discovery® manure scraping robot, and the Lely Juno® feed pusher, which are trade names used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Misplaced carriage return:
Spelling:  There are several instances of the term “visualised” which should be corrected to “visualized” (American English spelling.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected because of the indefiniteness in the term “complete”.  Is this supposed to mean that one pass through the barn has been done for the purposes of localization?  Or that multiple passes have been done and the location of each obstacle has been corrected?  That at any point in time an up-to-date barn map of both static objects (walls, grangers, etc.) and dynamic objects (locations of cows, humans, dogs, other robots, etc.) has been made available?  Or that the “barn map” has been saved as a database of non-editable data and no other data will be added in the future? 
Because of the aforementioned ambiguity, for the purposes of examination “the barn map information is complete” will be interpreted as meaning that all walls and static obstacles have been localized and any initial tracking has been corrected for initial errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-10, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0230427 (Wisse et al., hence Wisse) in light of US Pub. 2016/023716, (Webber) and also in light of WO 2016/103067 (Grufman.)
As for claim 1, Wisse teaches an animal farm system, (Fig. 1) comprising: a barn for holding animals, the barn having [walls], ("In this example embodiment, a feed stock system 10 and a livestock building 33 are located in the operating area." [0063])
at least one animal related structure positioned within the barn; (Fig. 1 [50]) and
an autonomous vehicle arranged to perform an animal related action and to move about in the barn (Fig. 1 [3a][3b]), wherein the vehicle comprises:
a control unit to control the autonomous vehicle at least to move the vehicle about in the barn ("the feed vehicle 3b is movable by means of a drive and control system for driving and controlling the feed vehicle (not shown)." [0065]);
a position determining system operably connected to the control unit, for determining a position of the vehicle in the barn with respect to a reference position (Wisse’s system uses positioning markers and sensors for auto-location, See [0053],[0054].)
a sensor system operably connected to the control unit, and arranged to repeatedly determine a value of a parameter related to a position of the vehicle with respect to the barn or an object therein; ("It is preferable according to the invention for the operating area of the system to be provided with a plurality of 5 markers, wherein the vehicle and/or the second vehicle is provided with a sensor system to detect the markers..." [0054]; a marker would be “an object therein”) and
a vehicle communication device operably connected to the control unit ("…with the transmitting and receiving device of the regulating unit of the vehicle." [0012]),
wherein the control unit is arranged to receive motion control information and/or navigation information via the vehicle communication device (from the central operating system [0024].)
Wisse does not teach specifically wherein the animals are allowed to move about freely; however Webber teaches wherein the animals are allowed to move about [freely] (Fig. 3). Webber does not specifically teach as being inside a barn, but having the animals (and autonomous machines) limited to roaming inside the delineated area of a paddock is a similarly constrained area. It would have been obvious for one of ordinary skill in the art at the time of filing the application to open up the pens of the animal farm system of Wisse to include the free-roaming aspects of Webber’s similar system. The motivation would be to make the animals more comfortable.
Wisse also teaches wherein the animal farm system further comprises an external communication device arranged to exchange information with the vehicle communication device an external communication device arranged to exchange information with the vehicle communication device (Fig. 7, [702]) and wherein the control unit is arranged to send the at least one determined position of the vehicle, and the at least one determined parameter value via the vehicle communication device to the external communication device, (“the control system is configure to log...the location …The logged data can be sent to a user device.”(location makes no sense unless it is known where it is from; parameter value is thus inherent) lines 10-20 pg. 33.)  Webber has no further definition about the visualization of the data.
However, Grufman in his delineated gardening system using autonomous vehicles teaches an agricultural system compris[ing] an external communication device arranged to exchange information with the vehicle communication device,(Fig. 1, [42]), wherein the control unit is arranged to send the at least one determined position of the vehicle, and the at least one determined parameter value via the vehicle communication device to the external communication device (Fig. 1, and step 400 in Fig. 6), wherein the external communication device is arranged to visualize the received at least one determined position of the vehicle, and to visualize the received at least one determined parameter value in dependence of the momentary determined position of the vehicle, (garden mapping unit provide as part of electronic device 42 lines 25-28 pg. 10) wherein the external communication device is further arranged for inputting [map] information on the basis of the visualized position and/or parameter values, and is further arranged to send the inputted [map] information to the control unit. (user interacts with base map (424) generating a modified map, hence data is sent to control unit).
 It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the visualization system of Grufman to the communication device of Wisse or to the 
As for claim 2, Wisse also teaches wherein the barn map information comprises at least one of a position, dimension, orientation or designation of one of said animal related structures. (Inherent.  For the vehicle in Wisse to navigate through the barn, it inherently has to know/determine the position of the structures vis-à-vis the markers.”) 
As for claim 3, Wisse also teaches wherein the control unit is arranged to use the inputted barn map information for controlling to move the vehicle or to calibrate or verify a position as determined by the position determining system (the information as to how to move is sent from the central controller to the AV, [0012], [0013].)
As for claim 4, Wisse also teaches wherein the motion control information and/or navigation information comprises instructions for moving the vehicle in a desired direction (the information as to how to move is sent from the central controller to the AV [0012],[0013]
As for claim 6, Wisse also teaches wherein the parameter related to a position of the vehicle with respect to the barn or an object therein is or comprises a distance to an obstacle, the obstacle including one or more of said animal related structures and/or one or more of said walls. (If the object therein is one of the markers used for localization, then this includes a distance to an obstacle, said obstacle being either the nearest cattle pen or one of the walls (Fig. 1, [30]-[32])
As for claim 7, Wisse, as modified so far, does not specifically mention the type of sensors used.  However, Grufman teaches wherein the sensor system comprises a distance sensor, a laser distance sensor and/or a 3D-camera system ("the sensors 60 may include sensors related to positional determination (e.g., a GPS receiver, 20 an accelerometer, a camera, a radar transmitter/detector, an ultrasonic sensor, a laser scanner and/or the like)."(Pg. 6, line 19-21)

As for claim 9, Wisse also teaches wherein the vehicle comprises wheels (“a plurality of wheels” [0007]) and a drive motor for driving at least one of the wheels (“…electric drive motor…” [0008]) wherein the position determining system comprises a system for measuring travelled distance based on wheel revolutions and/or a system for measuring the amount of energy delivered to the drive motor and/or a gyroscope for determining a direction of travel. (“The vehicle and/or the second vehicle may also comprise a gyroscope, wherein the navigation data comprise the traveling of the vehicle and/or the second vehicle straight ahead over a predetermined distance on the basis of the gyroscope.”[0055])
As for claim 10, Wisse also teaches wherein the position determining system comprises the sensor system. ("...wherein the regulating unit of the vehicle and/or of the second vehicle is designed to regulate the drive and control system of this vehicle on the basis of these marker data and the detections of the sensor system." [0054].) 
As for claim 14, Wisse also teaches wherein the barn comprises an electrical charging device for charging electrical energy in the vehicle, and wherein the reference position is a position of the charging device (charging station mentioned [0011], also as place to start from and return to [0013].)   
As for claim 15, Wisse also teaches wherein the autonomous vehicle is a feed pusher, a feeding vehicle, a manure removal device or a milking vehicle ("For example, the vehicle according to the invention is designed as a feed moving vehicle, or as manure-moving vehicle or manure removing vehicle for use in a livestock building with animals, in particular dairy animals." [0019])
wherein the animal related action is one or more of delivering animal feed to animals in a barn, pushing material over a floor of a barn, pushing manure over a slatted floor of a barn, sucking and/or scooping manure from a floor of a barn, or milking an animal ("wherein the movement device of the vehicle (3) is designed to shift the material lying on the substrate over the floor as the vehicle (3) moves." [0019])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wisse as modified by Webber and as modified by Grufman.  Claim 16 is an independent method claim which incorporates the limitations of the farm system of claim 1, which was rejected under Wisse, as modified by Webber and as modified by Grufman. For the elements of the farm system, the same arguments apply as in claim 1. 
 As for the other elements of method claim 16, Wisse only specifically teaches while the vehicle moves, having the vehicle positioning system repeatedly determine a position of the vehicle and having the sensor system determine a parameter value at said position (during the initial mapping mentioned in the prior art EP 0739161).  However, Grufman teaches a method of generating [map information], the method comprising:    
generating an empty map on the external communication device; (implicit when starting, before the data is added in)
designating a reference position for the vehicle (starts from a reference position Fig. 4 
(40); a.k.a. the charging station);
controlling the vehicle to [move] (vehicle moves inside boundaries: "the base plate 50 may further include one or more sensors 60 that may be used to detect the boundary 30 and/or objects that may form part of the boundary of the parcel. The sensors 60 may also detect various parameters, conditions, objects and/or the like that may be encountered during operation of the robotic vehicle 10 15 within the boundary 30 of the parcel 20."[lines 11-15 pg. 6));
while the vehicle moves, having the vehicle positioning system repeatedly determine a position of the vehicle and having the sensor system determine a parameter value at said position (vehicle positioning module (100) repeatedly determines a position of the vehicle and has the sensor system (110) determine a parameter value at said position (pg. 3, lines 31 to pg. 4, line 3, capturing an image) Also Pg. 6 lines 23-26. See list of sensors Pg. 6 lines 19-21 as to the type of data which can be gathered);  
sending the determined positions and parameter value to the external communication device (Figs. 1, 3);
inputting into the external communication device, [map] information based on the visualized parameter values (inputting into the external communication device, by a user, map information based on the visualized parameter values, in particular the obstacle positions (pg. 17, lines 1-6));
receiving by the control unit said inputted [map] information (control unit receives map information (page 11, lines 29-31).)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the tracking and location methods of Grufman to the initial tracking set-up mentioned in the prior art in Wisse. The motivation would be to avoid the need of manual control of the vehicle/robot in the initial tracking run, to easily visualize and modify said data from a hand-held device, and to store said data at multiple locations for robustness of the system.

As for claim 17, Grufman also teaches wherein the step of determining the position of the vehicle comprises, in case the memory comprises already some [map] information with position information of at least one [structure], matching one or more of the parameter values on the basis of the stored [map] information and the determined position of the vehicle. (These steps read like the 
As  for claim 19, Wisse also teaches wherein the at least one animal related structure positioned within the barn is a feeding alley or feeding system, a drinking system, a cubicle, and/or a milking system. (See Fig. 1) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wisse, as modified by Webber and as modified by Grufman as applied to claim 1 above, and further in view of JP Pub. 4852753 B2. (Okita).
As for claim 5, Wisse also teaches wherein the control unit is arranged to control the vehicle based on the motion control information and/or navigation information (from the central operating system [0024].) Neither Wisse nor Webber or Grufman specifically mention the trajectories of driving along a wall, or along a straight line with endpoints defined by the inputted map information, or the other trajectories mentioned. (All could be considered to have driving to the reference position defined on a barn map created based on the inputted barn map information since all three have the vehicle return to a charging port, the location of which is necessarily part of the map information.) 
However, Okita teaches wherein the control unit is arranged to control the vehicle based on the motion control information and/or navigation information (autonomous self-learning robot controls its trajectories based on initial already-loaded map, see pg. 3) wherein the motion control information and/or navigation information comprises a number of vehicle control actions based on the inputted [map] information, the inputted [map] information including driving along a wall defined based on the inputted [map] information while the vehicle abuts against said wall, [and/or] driving along a wall defined based on the inputted barn map information while the vehicle remains at a predetermined distance from said wall. (Which of the above two cases Fig. 4 represents isn’t defined further in the specification, but it looks to be one of the two.) 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the vehicle control actions of Okita to the vehicle control actions of Wisse, together with those of Webber and of Grufman. The motivation would be to add a range of trajectories that the autonomous vehicle could carry out.

Claims 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisse, as modified by Webber and as modified by Grufman as applied to claim 7 above, and further in view of US 2005/0085947, (Aldred et al., hence Aldred.)
As for Claim 8, neither Wisse nor Webber nor Grufman specifically teach the use of two distance sensors, where the control unit is arranged to correct the position on the basis of the second distance.  However, Aldred specifically teaches wherein the sensor system comprises at least two distance sensors, (odometer and other distance sensors [0043]) wherein, in the case that one of the sensors measures a second distance that the control unit maps on a structure in the map, the control unit is arranged to control the vehicle and/or to correct the position as determined by the position determining system on the basis of the second distance (Fig. 4, [310]-[320].)
As for claim 18, Grufman teaches the use of multiple sensors (lines 8-12 pg. 12) provide a complete map of the surroundings, but does not specifically state in which order the corrections are carried out.  However, Aldred teaches determining with the first sensor a first parameter value corresponding to stored map information; (use of the odometer), correcting the determined vehicle position on the basis of the determined first parameter value; (this happens when the initial path is corrected) determining a second parameter value with the second sensor (other sensors aside from the odometer, Fig. 2.); and 
determining a new obstacle position based on the corrected vehicle position and the second parameter value (see process to deal with central objects and to place them accurately in relation to a wall [0092].) 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the correction techniques from additional sensors and complex mapping techniques of Aldred to the scannings and mappings of Grufman.  The motivation would be to improve the measured locations of objects.
As for claim 20, Wisse does not specifically mention whether the system can be operated before the map information is complete.  However, Aldred teaches wherein the control unit is arranged to use the inputted [map] information for controlling to move the vehicle or to calibrate or verify a position as determined by the position determining system before the [map] information is complete (after the robot has circumnavigated a room to “discover” the outlines of the walls and any adjacent furniture, it can start cleaning activity without having crisscrossed the middle of the floor to discover if furniture in the center causes a more complex map of the room to be necessary. See “Central Objects” [0092] and Fig. 17.)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the maneuvering techniques of Aldred to the maneuvering techniques involved in the system of Wisse.  The motivation would be to be able to traverse parts of the building before the entire map was complete.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wisse, as modified by Webber and by Grufman as applied to claim 1 above, and further in view of US Pat. 9,323,250, (Wang et al., hence Wang.)
 However, Grufman teaches wherein the external communication device comprises a computer with a display (“the control circuitry 12…may be configured to communicate wirelessly with an electronic device 42 (e.g., a personal computer, a cloud based computer, server, mobile telephone, PDA, tablet, smart phone, and/or the like) of a remote operator 44 (or user) via a wireless communication network 46” (pg. 5, lines 10-14)., and wherein the computer is arranged to [receive]  said positions as a set of vehicle position indications with respect to a reference position and as determined by the position determining system, and also said parameter values as a set of object position indications on the basis of the parameter value determined by the sensor system and in each case with respect to a momentary vehicle position at which the parameter value was determined. ("Receiving information indicative of position data of a robotic vehicle transiting a parcel of land and corresponding image data captured by the robotic vehicle at one or more locations on the parcel" [step 400], Fig. 6.)  Grufman does not specifically mention the electronic device acting so as to visualize the location of the measured values. However, Wang teaches wherein the computer is arranged to visualise on the display said positions as a set of vehicle position indications with respect to a reference position and as determined by the position determining system (Fig. 6D, [650] “Referring to FIG. 6D, the plan view map window 620 may provide a robot location icon 650 designating a location of the robot 100 within the local environment” (Col 31., lines 21-23.))
It would have been obvious for one of ordinary skill in the art at the time of filing the application to add the display of icons on a map of Wang to the electronic device capabilities of Grufman.  The motivation would be to specifically locate the robot on a map during usage. Similarly, it would have been obvious for one of ordinary skill in the art at the time of filing the application to add the electronic device capabilities of Grufman, as modified by Wang, to the vehicle control system of Wisse, as modified 
As for claim 12, Wisse teaches wherein the external communication device (Wisse’s central operating system) is arranged to receive a user input ((when discussing the prior art EP 0739161) via an initial run of the autonomous vehicle ([0002],middle of paragraph) which feeds the data in) that couples one or more of said object position indications to one or more of said [structures] and/or one or more of said walls (use of positioned markers to indicate structures and walls, Fig. 1 [30]-[32], [0002].)  Grufman also teaches wherein the external communication device is arranged to receive a user input that couples one or more of said object position indications to one or more of said [structures] and/or one or more of said walls (areas within the mapping can be identified as different work areas, areas of exclusion, or any other type of area distinctions defined by the operator. See lines 32 pg. 11- line 16 pg. 12.) )
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wisse, as modified by Webber and by Grufman as applied to claim 11 above, and further in view of NPL “Visual Programming for Mobile Robot Navigation using High-level Landmarks” (Lee et al., hence Lee.)
As for claim 13, neither Wisse nor Webber specifically mention the manual correction, by the user, of specific position information of objects in the map.  Grufman teaches getting rid of objects and populating one or more virtual reality objects in the base map to come up with a modified map, but does not specifically state that the updated map will be used for further robotic navigation.  However, Grufman mentions VSLAM as a method of self-localizing of the robot (line 22, pg. 6) and manual correction of data used by robots in VSLAM for localization purposes and future robotic navigation is known in the art. (See Lee, introduction, and Fig. 1.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661